Citation Nr: 1013515	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the right hand.

2.  Entitlement to service connection for CTS of the left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1961 to 
November 1965 and from April 1966 to August 1981. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in January 2008, the Veteran 
submitted additional private medical records to the RO after 
the appeal was certified to the Board.  This new evidence was 
not accompanied by a waiver of RO consideration and the RO 
forwarded these records to the Board without furnishing the 
Veteran with a supplemental statement of the case (SSOC).  
Under these circumstances, a remand is required for the RO's 
initial consideration of the additional evidence received, 
and for issuance of an SSOC reflecting such consideration.  
See 38 C.F.R. § 20.1304 (2009).

The Veteran last underwent a VA examination to address the 
severity of his service-connected CTS of the right hand in 
December 2005.  Subsequently, the Veteran underwent surgery 
in August 2006 and received additional private medical 
treatment thereafter.  Therefore, to ensure that the record 
reflects the current severity of the Veteran's service-
connected CTS of the right hand, a contemporaneous 
examination is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous").  The RO/AMC 
should also consider whether a separate compensable rating is 
warranted for any scars.

With regard to the claim for service connection for CTS of 
the left hand, the Veteran was afforded a VA examination in 
January 2007.  Although the VA examiner provided an opinion 
regarding service connection on a secondary basis, no opinion 
was provided regarding service connection as directly related 
to military service.  In this regard, the Board notes that an 
August 1980 service treatment record noted that the Veteran 
had left side borderline CTS.  A September 1982 post-service 
VA medical record noted that the Veteran had left grip 
strength mildly decreased and in an October 1982 VA medical 
record, it was noted that the Veteran was without significant 
symptoms on the left.  The Veteran is currently diagnosed 
with CTS of the left hand.  Because it is unclear to the 
Board whether the Veteran's currently diagnosed CTS of the 
left hand first manifested during his active service, the 
Board concludes that the January 2007 report of examination 
is inadequate for rating purposes and that a remand for an 
additional examination and opinion is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should, 
through VCAA-compliant notice, give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to each of the claims on appeal.  The RO should specifically 
request that the Veteran provide authorization to enable VA 
to obtain all pertinent treatment records from his private 
physician, W.R. Muirhead, M.D, from May 2006  to the present 
and from the Naval Hospital in Charleston, South Carolina, 
from April 2006 to the present. 

Furthermore, given his representative's assertion in a May 
2006 letter that the Veteran's service-connected CTS of the 
right hand interferes with his work, on remand, the RO should 
also consider whether this claim meets the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2009).
Lastly, in readjudicating the increased rating claim, the RO 
must document its specific consideration of whether "staged 
ratings" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007), are 
appropriate.

Accordingly, these matters are REMANDED for the following 
actions:

1. The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The AMC/RO should specifically 
request that the Veteran provide 
sufficient information and authorization 
to obtain all medical records from his 
private physician, W.R. Muirhead, M.D, 
from May 2006 to the present, and from 
the Naval Hospital in Charleston, South 
Carolina, from April 2006 to the present. 

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination to determine the current 
severity of his service-connected CTS of 
the right hand and to address the 
etiology of the Veteran's CTS of the left 
hand.  The entire claims file must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include EMG and NCS, if 
indicated) should be accomplished and all 
clinical findings reported in detail.

The examiner should clearly identify all 
symptoms pertaining to, and physical 
manifestations of, the Veteran's service-
connected CTS of the right hand, to 
include any surgical scar residuals.

The examiner is also requested to provide 
an opinion concerning the etiology of the 
Veteran's diagnosed CTS of the left hand, 
to include whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that such disability 
is related to military service, including 
to the findings pertaining to possible 
left CTS noted during the Veteran's 
active service.   

In providing this opinion, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the left CTS, 
in addition to his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied upon 
the absence of evidence in the service 
medical records to provide a negative 
opinion).  

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

3.  Thereafter, the AMC/RO should 
readjudicate each of the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In addition, the AMC/RO 
must discuss whether "staged" ratings are 
warranted pursuant to Hart, cited to 
above, and specifically consider whether 
the criteria for a referral for 
assignment of a higher rating on an 
extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) have been met.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


